       Case: 1:20-cv-00701-PAB Doc #: 7-1 Filed: 05/11/20 1 of 4. PageID #: 51




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                     )
                                                     )    CASE NO.
                                                     )
                 Plaintiff,                          )
                                                     )    JUDGE
                      v.                             )
                                                     )    REPORT OF PARTIES’ PLANNING
                                                     )    MEETING UNDER FED. R. CIV.
                                                     )    P. 26(f) AND LR 16.3(b) and 23.1
                                                     )    (For Use in Putative Class Actions)
                 Defendant.
                                                     )


        1.    Pursuant to Fed. R. Civ. P. 26(f) and LR 16.3(b) and 23.1, a meeting was held on

                                  , 20     , and was attended by:

                                  , Counsel for plaintiff(s)

                                  , Counsel for plaintiff(s)

                                  , Counsel for defendant(s)

                                  , Counsel for defendant(s)


        2.    The parties:

                 have exchanged the pre-discovery disclosures required by Rule 26(a)(1);

                will exchange such disclosures by                             , 20   ;
                object that initial disclosures are not appropriate in this action




[Type here]                                       [Type here]                               [Type here]
  Case: 1:20-cv-00701-PAB Doc #: 7-1 Filed: 05/11/20 2 of 4. PageID #: 52




   3.   The parties recommend the following track:

   Expedited                      Standard                      Complex

   Mass Tort



   4.   This case is suitable for one or more of the following Alternative Dispute

        Resolution ("ADR") mechanisms:

   Early Neutral Evaluation               Mediation                       Arbitration

   Summary Jury Trial                     Summary Bench Trial

   Case not suitable for ADR



   5.   Recommended cut-off date for amending the pleadings (including proposed class

        definition) and/or adding additional parties:                                        .



   6.   The parties               do/            do not consent to the jurisdiction of the

        United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).



   7.   Electronically Stored Information. The Parties: (indicate one):


_____ agree that there will be no discovery of electronically-stored information; or

_____ have agreed to a method for conducting discovery of electronically-stored information;

        or

_____ have agreed to follow the default standard for discovery of electronically-stored

        information (Appendix K to Northern District of Ohio Local Rules).



                                             2
Case: 1:20-cv-00701-PAB Doc #: 7-1 Filed: 05/11/20 3 of 4. PageID #: 53



8.   Recommended Case Management Plan:

              Discovery relevant to appropriateness of certification of the proposed class

               be completed by:                                            , including:

               plaintiff(s)' depositions by:

               defendant(s)' 30(b) depositions by:

               plaintiff(s)' expert reports by:

               defendant(s)' expert reports by:

               expert depositions by:

              Plaintiff's motion for class certification to be filed by                  .

              Defendant’s opposition to motion for class certification to be filed by:

                                               .


9.   Recommended dispositive motion date, if any:

10. Recommended date for a Status Hearing:

11. Other matters for the attention of the Court:




                                          3
Case: 1:20-cv-00701-PAB Doc #: 7-1 Filed: 05/11/20 4 of 4. PageID #: 54




                                Attorney for Plaintiff


                                Attorney for Plaintiff


                                Attorney for Defendant


                                Attorney for Defendant




                                   4
